Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. #1180 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change May 12, 2009 Item 3 News Release The news release dated May 12, 2009 was disseminated through Marketwire’s Canadian and US Investment, Continental Europe Finance and UK Media and Analysts Networks. Item 4 Summary of Material Change Silver Standard Resources Inc. announced that it will issue a news release with its First Quarter 2009 financial results after the close of the market on Thursday, May14,2009. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated May 12, 2009. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph J. Ovsenek, Senior Vice President, Corporate 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 12th day of May, 2009 May 12, 2009 News Release 09-15 FIRST QUARTER 2 Vancouver, B.C. –Silver Standard Resources Inc. announces that it will issue a news release with its First Quarter 2009 financial results after the close of the market on Thursday, May14,2009. A conference call with management to review First Quarter 2009 financial results and project activities is scheduled on Tuesday, May 19, 2009 at 11:00 a.m.
